BACHARACH, J., dissenting. Before considering the merits, we must decide whether this appeal has become moot. Early in the litigation, the parties knew that the merits would be decided in arbitration, but the plaintiff (the Kansas Department for Children and Families) wanted interim relief prior to the arbitration decision. So, the plaintiff sued in federal court for a preliminary injunction pending the arbitration decision. The district court granted the preliminary injunction, and two defendants (SourceAmeriea and Lakeview)1 appealed. During the pen-dency of the appeal, the arbitration panel decided in favor of the plaintiff. The threshold question is whether the appeal of the preliminary injunction has become moot. SourceAmeriea and Lakeview answer “no,” arguing that the appeal is not moot because the dispute is capable of repetition yet evading review. But the dispute would be capable of repetition only if SourceAm-erica or Lakeview had shown a reasonable expectation that the plaintiff would again face the alleged illegality. SourceAmeriea and Lakeview have failed to make this showing. Thus, I conclude that the appeal is moot. I. The Dispute Between the Army and a Kansas Agency The underlying dispute involves the procurement of dining services for a military base in Kansas (Fort Riley). In 2011, the Army entered into a contract for dining services with the plaintiff, a Kansas agency. This contract expired in February 2016. As the expiration date neared, the Army considered changing its dining services contractor. The choice between contractors triggered a legal question. The legal question arose because two statutes potentially applied: the Randolph-Sheppard Act (20 U.S.C. §§ 107-107f) and the Javits-Wagner-O’Day Act (41 U.S.C. §§ 8501-8506). If the Army concluded that the Randolph-Sheppard Act controlled, the Army would presumably enter into another contract with the Kansas agency. Instead the Army concluded that the Javits-Wagner-O’Day Act controlled. Based on this conclusion, the Army decided to hire Lakeview to provide dining services.2  But before the Army entered into a contract with Lakeview, the Kansas agency stepped in. The Kansas agency believed that the Randolph-Sheppard Act controlled. So, the Kansas agency demanded arbitration, as permitted under the Randolph-Sheppard Act. In connection with this arbitration, the Kansas agency obtained a preliminary injunction that effectively prohibited the Army from awarding the contract to Lakeview prior to the arbitration panel’s decision. Lakeview and SourceAmerica3 appealed the grant of the preliminary injunction. During the pendency of the appeal, the arbitration panel decided in favor of the Kansas agency. With this arbitration decision, the preliminary injunction expired. We must now decide whether the appeal has become moot. II. Mootness Doctrine and the Exception for Disputes Capable of Repetition Yet Evading Review When an appeal becomes moot, it must be dismissed. See Campbell-Ewald Co. v. Gomez, 577 U.S. -, 136 S.Ct. 663, 669, 193 L.Ed.2d 571 (2016). Ordinarily, an appeal becomes moot when intervening circumstances strip the plaintiff of a personal stake in the outcome. See id. But an exception exists for disputes that are capable of repetition yet evade review. See Weinstein v. Bradford, 423 U.S. 147, 148-49, 96 S.Ct. 347, 46 L.Ed.2d 350 (1975) (per curiam). This exception contains two elements: “(1) the challenged action was in its duration too short to be fully litigated prior to its cessation or expiration, and (2) there [is] a reasonable expectation that the same complaining party [will] be subjected to the same action again.” Id. at 149, 96 S.Ct. 347. The issue here turns on the second element: whether a reasonable expectation exists for the complaining party to again face the alleged illegality. But when a defendant appeals a preliminary injunction, who is the “complaining party”? Is it the plaintiff or is it the defendant being enjoined? We have answered that the “complaining party” is the plaintiff, not the defendant being enjoined. Fischbach v. N.M. Activities Ass’n, 38 F.3d 1159, 1161 (10th Cir. 1994). Here the plaintiff is the Kansas agency. As a result, I consider whether a reasonable expectation exists for the Kansas agency to again face the alleged illegality. See id. III. Allocation of the Burdens The Kansas agency bears the burden to show that the appeal is moot. See Paige v. Jubber, 584 F.3d 1327, 1336 (10th Cir. 2009). But SourceAmerica and Lakeview bear the burden to show that the dispute is capable of repetition yet evading review. See Wyoming v. U.S. Dep’t of Interior, 674 F.3d 1220, 1229 (10th Cir. 2012); Jordan v. Sosa, 654 F.3d 1012, 1035 (10th Cir. 2011). IY. Application of the. Burdens The Kansas agency has shown that the appeal is moot because the preliminary injunction expired once the arbitration panel rendered a decision. Once the decision was rendered, the Kansas agency lost any stake in the outcome of the appeal. SourceAmerica and Lakeview question whether the Kansas agency retained -a stake in the outcome, arguing that the agency took inconsistent positions in district court and on appeal. According to SourceAmerica and Lakeview, the Kansas agency asked the district court to leave the preliminary injunction “ ‘in place while this case [was] pending on appeal.’” Defs,’ Supp. Resp, Br. at 3 (emphasis omitted) (quoting State of Kansas’s Response Memorandum at 1, Kansas v. United States, No. 15-CV-4907-DDC-KGS (EOF No. 84)). In the view of SourceAmerica and Lake-view, the Kansas agency has taken a different position on appeal by denying an ongoing interest in the preliminary injunction. This argument is incorrect and immaterial. It is incorrect because the Kansas agency never argued for continuation of the preliminary injunction after the arbitration decision. In district court, the Kansas agency explained that it was “adopting] the position and the reasoning of the [Army].” State of Kansas’s Response Memorandum at 1, Kansas v. United States, No. 15-CV-4907-DDC-KGS (EOF No. 84). The Army’s position was that the preliminary injunction should remain in place on appeal “to the extent it ha[d] not already dissolved on its own terms.” United States’ Response at 5, Kansas v. United States, No. 15-CV-4907-DDC-KGS (EOF No. 81) (emphasis added). ■ Thus, the Kansas agency never, reversed its position. . But-even if. the Kansas agency had done so, the reversal would-have been immaterial because ;the district court did not resurrect and extend the injunction.4 . SourceAmerica and Lakeview also argue that the dispute is capable of repetition yet evading review. But' SourceAmerica and Lakeview have failed to show a reasonable expectation for the Kansas agéncy to again face the alleged illegality. SourceAmerica and Lakeview seem to make four arguments: 1. Similar disputes will arise involving SourceAmerica or other entities. 2. District courts will issue preliminary injunctions in similar cases. 3. This appeal provides us with our only ‘chance to review the district court’s actions and reasoning. 4. The Kansas agency will again face the alleged illegality because the Army might disobey the arbitration decision. These arguments are unpersuasive. The first argument is that SourceAmeri-ca and others are often involved in similar disputes. But this argument is irrelevant. Under our precedent, we ask whether a reasonable expectation exists for the plaintiff (the Kansas agency) to again face the alleged illegality. See Part II, above.- We do not ask whether the defendants or other entities might become involved in similar disputes. . The second argument is that district courts will issue preliminary injunctions in similar cases. But again, the pertinent question is whether the Kansas agency will face the same alleged illegality in the future. That question is unaffected by the issuance of other preliminary injunctions in similar eases not involving the Kansas agency. The third argument is that this appeal is the sole chance for us to review the district court’s actions and reasoning. For this argument, ■ SourceAmerica and Lakeview point out that the Kansas agency had sought only a preliminary injunction, not a permanent injunction. The. absence of a request for a permanent injunction could arguably preclude further, review, but would not subjeqt the Kansas agency i to recurrence of the dispute, Finally, SourceAmerica and Lakeview insist that the Kansas agency should reasonably expect to confront the same dispute again. But in their supplemental brief on mootness, SourceAmerica and Lake-view do not explain the reason for such an expectation.5  At oral argument, SourceAmerica and Lakeview suggested that the dispute is capable of repetition because the Army might disobey the arbitration, decision. This suggestion was based on two arguments. Both are unconvincing. The first argument is that the Army asked the arbitration panel to vacate its decision. This argument is unsupported and illogical. The argument is unsupported because the appellate record does not include a motion to vacate the arbitration decision.6 The argument is also illogical because moving to vacate a decision does not suggest that the movant will disobey the decision, The second' argument is that the panel member chosen by the Army wrote a dissenting opinion. In this dissent, the panel member concluded that the arbitration proceedings lacked fundamental fairness. But this conclusion is immaterial: The disagreement of a panel member selected by the Army does not suggest that the Army would refuse to obey the arbitration panel’s ultimate decision. Based on the arguments presented by SourceAmerica and Lakeview, we have no reason to expect the-Army to disobey the arbitration decision. And more generally, SourceAmerica and Lakeview have- not shown a reasonable expectation that the Kansas agency wifi again be subject to the alleged illegality. Accordingly, the appeal is moot. The majority disagrees, reasoning that the dispute will likely recur when the current contract expires because the Kansas agency and the Army will again confront the same dispute. But SourceAmerica and Lakeview never made this argument. - This argument was presented in Kentucky v. United States ex rel. Hagel, 759 F.3d 588 (6th Cir. 2014). In Kentucky, a Kentucky agency invoked the Randolph-Sheppard Act, forcing the Army into arbitration. Kentucky, 759 F.3d at 593. The Kentucky agency also sued the Army in district court, seeking a preliminary injunction that would enjoin the Army from awarding a contract before the parties completed the arbitration. Id. The district court refused to grant the preliminary injunction, and the Kentucky agency appealed. Id. at 594. During the pendency of the appeal, the Army awarded the contract to another contractor, but the arbitration panel then issued a decision in favor of the Kentucky agency. Id. at 594-95. Though these developments would ordinarily moot the appeal, the state agency expressly argued that the same dispute would “keep occurring every time there is a solicitation for dining facility attendant services.” Kentucky v. United States, No. 12-6610, Appellant’s Letter Br. at 5 (6th Cir. Apr. 7, 2014). Based on this argument, the Sixth Circuit Court of Appeals decided that the dispute was capable of repetition yet evading review. Kentucky, 759 F.3d at 595-97. The court explained: [T]he history of these parties demonstrates that this scenario will likely play out again between them in the future. At roughly five-year intervals, the Army solicits bids for dining-facility-attendant services. On at least two prior occasions, [the Kentucky agency] has challenged the Army’s decision that a solicitation is not governed by the [Randolph-Sheppard] Act. It does not appear likely that the Army will stop needing dining-faeility-attendant services, nor does it appear likely that [the Kentucky agency] will stop asserting that the [Randolph-Sheppard] Act applies to these contracts. Id. at 597 (citations omitted). As this explanation reflects, the Sixth Circuit was persuaded by a case-specific argument that the dispute would likely recur: The Army would continue to need dining services when the current contracts expired, and the state agency would continue to assert that the Randolph-Sheppard Act applied. If SourceAmerica and Lakeview had made a similar argument, I would ultimately have agreed with the majority. But SourceAmerica and Lakeview didn’t. The majority points out that SourceAm-erica and Lakeview contended that Kentucky ⅛ reasoning applies here. Op. at 1239. But, as the majority points out, Sour-ceAmerica and Lakeview asserted that Kentucky applied only on the ground that they could expect a motion to stay the award of a contract pending arbitration involving these parties. Op. at 1239 (quoting Appellants’ Supp. Br. at 7). But Sour-ceAmerica and Lakeview never say why they should expect the Kansas agency to move for a stay. SourceAmerica and Lakeview could instead have argued, as the majority does here, that the Kansas agency would face the same issue because of the need to hire a new contractor when the current contract expires. But SourceAmerica and Lakeview never made this argument, and the majority does not point to anything that could be interpreted as such an argument. The majority also points out that SourceAmerica and Lakeview cited Kingdom-ware Technologies, Inc. v. United States, — U.S. -, 136 S.Ct. 1969, 195 L.Ed.2d 334 (2016). Op. at 1239. These citations to Kingdomware prove little. SourceAmerica and Lakeview cited Kingdomware only for the applicable test on mootness and this test’s first element. Appellants’ Supp. Br. at 5. These matters are not involved here.7  We are called upon to consider only the arguments presented by the parties—not the arguments that the parties could have raised. See Modoc Lassen Indian Hous. Auth. v. HUD, 864 F.3d 1212, 1224 n.8 (10th Cir. 2017) (declining to consider an argument because it had not been presented by the parties). Absent other, persuasive arguments from SourceAmerica and Lakeview, I regard the appeal as moot.8 Because the majority disagrees, I respectfully dissent.  . These defendants had intervened in district court.   . Lakeview is a nonprofit entity that provides employment opportunities to individuals with significant disabilities.   . SourceAmerica is a nonprofit entity that supports Lakeview and similarly situated nonprofit entities.   . We need not address whether the district court would have had jurisdiction to resurrect and extend the injunction while this appeal was pending,   . At one point in their supplemental brief, SourceAmerica and Lakeview argue: Moreover, Kansas’s position all but guarantees that these issues will not only be litigated in some future case, they will be litigated again in this case. Kansas’s position is that since it won in arbitration, SourceAmerica and Lakeview "will be unable to bid for the contract,” and that if Kansas should ”need[] to” enforce the award, it would file for mandamus in "a new proceeding.” Kansas’s view is that the arbitration precludes SourceAmerica and Lakeview from receiving the Fort Riley contract, notwithstanding the fact that the arbitration panel refused to allow SourceAmerica and Lakeview the opportunity to even be heard in that forum. Appellants’ Supp. Br. at 8-9 (alteration & emphasis in original) (citations omitted). This argument is difficult to understand; it consists solely of an assertion followed by two sentences allegedly stating a view and,a "position” held by the Kansas agency. It is unclear what is meant by the assertion that "these issues .., -will be litigated again in this case." Id. (emphasis in original). I do not see how any issues, cpuld be litigated again in this case, for this case will soon be over. In any event, this argument does not explain why the Kansas agency will again be subjected to the alleged illegality.   . SourceAmerica and Lakeview might be confusing a motion for a new proceeding with a motion to vacate. Between the arbitration hearing and the decision, the Army moved for a new proceeding. Oral argument was the first time that anyone mentioned an effort by the Army to vacate the arbitration decision,   . The majority states that SourceAmerica and Lakeview cited Kingdomware and argued that " ‘[t]he same is true here.’ " Op. at 1239. The quotation from SourceAmerica and Lake-view’s brief involved only Kingdomware's reference to the first element of the exception: “Similarly, the Supreme Court held last year that an appeal from a government procurement dispute is not rendered moot when the time period in which it arises is too short 'to complete judicial review of the lawfulness of the procurement.' Kingdomware Techs., Inc. v. United States [— U.S. -] 136 S.Ct. 1969, 1976 [195 L.Ed.2d 334] (2016). The same is true here.” Appellants’ Supp. Br. at 1. This element is not at issue here.   . At oral argument, the Kansas agency acknowledged that if the appeal is considered moot, we should vacate the district court’s preliminary-injunction order and related rulings. See Kan. Judicial Rev. v. Stout, 562 F.3d 1240, 1248-49 (10th Cir. 2009).